Title: To James Madison from Daniel Carroll, 8 March 1792
From: Carroll, Daniel
To: Madison, James


My dear Sir,March 8th. 1792.
Yr. last come to hand was on the 28th Ulto. I have not sent to the office since the last post. As yr. sessions will now soon close, I hope you may separate in harmony for the public good, & yr. own satisfactions; I wish the subject on representation well finishd.
Mr Jefferson has favord me with the result of the Negotiations with Majr. L’Enfant, on which you will not expect any remarks from me. The season will soon permit us to enter on the business of the year, & I am fully impressd with the propriety of proceeding with spirit. The public buildings will advance I hope as fast as they ought. Judgement & managemt. will be necessary to bring forward & encourage a disposition for private improvements. The exorbitant and unreasonable expectations of some, particularly D. Carroll of Duddington at one end of the City & Robert Peter at the other, may check in a degree the public good & do prejudice to themselv[e]s. I shoud have the same fears with Mr Carroll if there was not so much in the hands of the public—but this inordinate & blind passion may cramp us.
I find on turning over matters by memory that since this measure took place, the alienation of property has been very considerable. Underneath is a rough sketch on this Subject for yrs. & Mr Carrollsburgh [sic] amusement—there may be circumstances perhaps which may induce not to say much about it at this time. It is not correct, but shall be so if desird—not much under or over.


  
  
  In the City


  Sale from Slater to Prout since the location of the district but before that of the City—
  
  Dollars


  abt. 500. Acrs. @ 54 dollrs ⅌ acre
  
  27000


  
    
    
      Do. Carr to Walker soon
        after the Location of the City (not sure but a little before)
      }
    
    
  


  abt 420 Acres—@ 80 Dollrs ⅌ Acr.
  
  32000



  Do Waring to Sundries abt 450 acres for 40 Dolrs ⅌ Acr.
  
  


  Since by them to Blodget @ 80
    Dolrs ⅌ acre.
  
  36000


  Sundry small purchasers on the E Branch abt 20 Acrs.—Abt. 100 Drs ⅌—
  
  2000


  Abraham Young to King abt 60
    Acs. @ 60 Drs ⅌ a.
  
  3600


  The 2 Peirceys to Saml & JnoDavidson I beleive ab 300 Acrs. abt—80 Ds ⅌ Do.
  
    24000


  exclusive of public & private Lotts
  
  124,600


  Land sold within these few days out of the City but near it—
  


  George Beall to Deakins Stoddert &ca abt 800 Acrs—@ 21 Dollrs a ⅓
  17067


  Berry to Carr & Bayly—ab
    1700 Acrs. 12 Dolrs ⅔.
    21533


  
  
   163,200




  Several small parcells besides
  }
  woud certainly make with the above more than ——200 000 Dollrs


  Hendersons Land to Stoddart


  since the act but before the


  Location, & by him lately


  one half to Captn Campbell


  The Public & private Lotts



I am glad to find we shall have the engravd Plan soon in circulation—it must be of essential advantage. Yrs. Dr Sr. Affy.
Danl Carroll
